Citation Nr: 1740937	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  17-02 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an effective date prior to February 27, 2014, for payment of dependency and indemnity compensation (DIC) benefits.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from January 1953 to December 1954.  He died in February 1990 and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, in May 2015, which, in pertinent part, granted service connection for the cause of the Veteran's death, effective February 27, 2014.  


FINDINGS OF FACT

1.  The Veteran died in February 1990.

2.  The appellant is the Veteran's surviving spouse.  

3.  In March 1990, the appellant filed a claim for DIC benefits.  The RO subsequently denied benefits and notified the appellant of her appeal and procedural rights in a letter dated in June 1990.  The appellant did not file a notice of disagreement (NOD) and no new and material evidence was received within the appeal period.  

4.  In March 2010, the appellant re-filed a claim for DIC benefits.  The claim was denied and the appellant was notified of her appellate and procedural rights in a letter dated in January 2011.  The appellant did not file a notice of disagreement and no new and material evidence was received within the appeal period.  

5.  The appellant's current claim stems from her informal claim filed on February 27, 2014.  


CONCLUSION OF LAW

The criteria for an effective date earlier than February 27, 2014, for the grant of DIC benefits have not been met.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.5, 3.102, 3.152, 3.159, 3.160, 3.400, 3.402 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

Where service connection has been granted and an initial disability rating and effective date have been assigned, the claim has been more than substantiated; thus, the intended purpose of the VCAA notice has been fulfilled, and no additional notice is required as to the downstream issues, including the effective date of the benefit.  Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  As such, additional notice is not required for the appellant's earlier effective date appeal.  

Regarding the duty to assist, all relevant records have been obtained and the appellant has been provided with an opportunity for a hearing.  A VA medical examination and/or opinion is unnecessary because the issue of entitlement to an earlier effective date does not involve a medical question.  

As such, the Board will proceed with consideration of the appellant's claim.  

Legal Criteria

Generally, the effective date of an award of DIC compensation will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Unless otherwise provided, the effective date of compensation will not be earlier than the date of receipt of the claimant's application.  38 U.S.C.A. § 5110(a).  Furthermore, a claim by a widow for death pension benefits will also be considered to be a claim for DIC benefits.  See 38 C.F.R. § 3.152(b)(1).  

It is well established that the effective date for a reopened claim, after a final adjudication, shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  See Nelson v. Principi, 18 Vet. App. 407, 409 (2004); Leonard v. Principi, 17 Vet. App. 447, 451 (2004); Sears v. Principi, 16 Vet. App. 245, 247 (2002), aff'd, 349 F. 3d 1326 (Fed. Cir. 2003); see also Lapier v. Brown, 
5 Vet. App. 215, 216-17 (1993) (holding that an award granted on a reopened claim may not be made effective prior to the date of receipt of the claim).  

Factual Background and Analysis

The appellant is seeking an effective date prior to February 27, 2014, for the award of DIC compensation.  Specifically, she contends that the effective date should be March 30, 2010, the date that she re-filed her claim for DIC benefits.  

As detailed in the findings of facts, the appellant initially filed a claim for DIC benefits in March 1990 and applied to re-open her previously denied claim in March 2010.  On each occasion, the claim was denied and the appellant was informed of her appellate and procedural rights.  The appellant did not file a notice of disagreement and/or submit additional evidence within the appeal period.  The claim for DIC benefits was previously adjudicated and the appellant was informed of her appellate and procedural rights in January 2011 in the notification letter and via the enclouses to this letter.  The Board reviewed the record, but it did not find a correspondence that could be properly construed as timely Notice of Disagreement.  Therefore, the January 2011 denial of DIC benefits became final in January 2012.  Subsequently, VA received the appellant's re-filed claim for DIC benefits on February 27, 2014.  In light of the foregoing, the Board finds that the current effective date of February 27, 2014, for the grant of service connection for the cause of the Veteran's death is appropriate and an earlier effective date is not warranted in this case.  

The Board acknowledges the appellant's statements that she was suffering from mental and physical disabilities during the pertinent time period of the March 2010 re-filed claim and she was unable to prove her case and/or respond to correspondence.  While the Board is sympathetic to the appellant, it does not have a legal basis to grant an earlier effective date for the DIC benefits prior to February 27, 2014, based on the physical and mental disabilities of the appellant.  Indeed, equitable tolling is inapplicable to this case because there is no foundation upon which the period may be tolled.  See McPhail v. Nicholson, 19 Vet. App. 30, 34 (2005) (explaining the appellant had no basis for seeking equitable tolling of the NOD filing period when he never submitted an NOD).  While the Board is sympathetic to the appellant's circumstances, the law is controlling here.  In sum, the appellant did not submit a NOD-timely or otherwise-disagreeing with the January 2011 rating decision that denied her claim.

Furthermore, the Board acknowledges the Appellant's assertions indicating that the RO denied the DIC claim in March 1990 and January 2011 without reviewing the Veteran's service treatment records (STRs).  See 09/08/2017, VBMS, Appellate Brief; see also 38 C.F.R. § 3.156.  Although the Board is unable to ascertain the date of when the RO received the service treatment records, it finds that the DIC award was not based all or in part on the service treatment records as required under 38 C.F.R. § 3.156(c)(3).  Rather, the DIC award was based on a May 2014 medical opinion provided by a licensed clinical psychologist with no indication that she reviewed the Veteran's STRs.  Thus, the Board finds that 38 C.F.R. § 3.156(c) is inapplicable in this case.  The Board also acknowledges the contention in the 2017 brief that several denials were done without a formal rating decision, to include the one in March 2010.  According to Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 2000), ROs are not required to specifically mention in their rating decisions the evidence that they considered.  As such, the Board finds this contention without merit.

Accordingly, the Board finds that the preponderance of the evidence weighs against an effective date for DIC benefits prior to February 27, 2014.  


ORDER

An effective date prior to February 27, 2014, for the payment of DIC benefits, is denied.  




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


